Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 7/6/2022. 
Claims 1-5, 7-18 and 20 are pending.
Claims 1, 4-5, 7-9, 13, 15, 17, and 20 have been amended.
Claims 6 and 19 have been canceled.

Response to Arguments
Applicant’s arguments, filed on 7/6/2022, with respect to the rejection(s) of claim(s) 1-5, 7-18 and 20 under 35 USC § 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gaitan et al (US 20160292596 A1) in view of Oplinger et al (US 20150172393 A1) in view of Hennessy (US 20180180425 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hennessy (US 20180180425 A1) in view of Oplinger et al (US 20150172393 A1).
With respect to independent claims:	
Regarding claim(s) 13, Hennessy teaches a method for trip invitation, comprising: displaying a trip invitation option in a map interface of a first application; (Hennessy, [0017], the interface (map) transmitted to the client device is a map of one or more regions of the venue with the physical location of the client device and the physical location of the meeting point overlaid on the map. Similarly, the interface transmitted to the additional client device is a map of one or more regions of the venue with the physical location of the additional client device and the physical location of the meeting point overlaid on the map. [0062], the selection of the additional user received 415 by the application (map) identifies a physical location of a meeting point for the user and the selected additional user to physically meet. [0072], the interface transmitted 450 to the client device 210A is a map of one or more regions 110 of the venue 100 with the physical location of the client device 210A and the physical location of the meeting point overlaid on the map.)
synchronize address book contacts to the first application in response to receiving user authorization; (Hennessy [0059], the user authorizes the application to access a contact listing or an address book stored on the client device 210A, so the client device 210A retrieves 410 information from the contact listing or from the address book identifying additional users.)
sending a trip invitation to a second client in the map interface of the first application through a first client, (Hennessy, [0062], the selection of the additional user received 415 by the application identifies a physical location of a meeting point for the user and the selected additional user to physically meet. The application allows the user to select an additional user and to identify a physical location in or within a threshold distance of the venue 100 for the user to meet the additional user, facilitating personal interaction between different users at the venue 100.)
However, the prior art fails to teach wherein the trip invitation comprises a geographical location sharing request directed to the second client; and receiving feedback of the second client through the first client, wherein when the second client accepts the trip invitation, the second client sends a geographical location thereof to the first client.
Oplinger et al teach wherein the trip invitation comprises a geographical location sharing request directed to the second client; (Oplinger, [0071], a computing device sends (614) a request to display location information for the event. For example, the computing device can be associated with the original event requestor and/or another participant.) and receiving feedback of the second client through the first client, wherein when the second client accepts the trip invitation, (Oplinger, [0072] The location server system receives (616) the requests from the confirmed participants to display the locations of the confirmed participants. In response, the location server system sends (618) a request to the computing device of each confirmed participant for the location of the computing device.) the second client sends a geographical location thereof to the first client. (Oplinger, [0073] Each participant computing device determines (620) a location for the respective computing device and sends the location information to the location server system. The location server system receives (622) location information from each of the confirmed participants during the limited time and in response to the request from the location server system for the location information.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the trip invitation comprises a geographical location sharing request directed to the second client; and receiving feedback of the second client through the first client, wherein when the second client accepts the trip invitation, the second client sends a geographical location thereof to the first client as taught by Oplinger et al. The motivation/suggestion would have been because there is a need to sharing location information among a group of participants. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

With respect to dependent claims:	
Regarding claim(s) 14, the prior art fails to teach the method according to claim 13, wherein the location sharing request comprises a link to an electronic map, and the method comprises sending the geographical location of the second client to the first client in the form of a marker on the map. 
However, Oplinger et al teach wherein the location sharing request comprises a link to an electronic map, and the method comprises sending the geographical location of the second client to the first client in the form of a marker on the map. (Oplinger, [0026], the location server system 102 generates the invitation and provides the nvitation, or a link to the invitation, to the requester at the computing device 104 a. The requester can then provide the invitation, or the link to the invitation, the recipients. For example, the requester at the computing device 104 a can forward a Uniform Resource Locator (URL) to the recipients that directs the recipients to stored invitation information for the location sharing event at the location server system 102. [0042], FIG. 2C shows an example of a GUI 240 for presenting a list 242 of location sharing participants. The GUI 240 also includes a map 244 that shows the location of the current user as well as users that are participating in location sharing events with the current user. All users have associate markers such as name on the map.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the location sharing request comprises a link to an electronic map, and the method comprises sending the geographical location of the second client to the first client in the form of a marker on the map as taught by Oplinger et al. The motivation/suggestion would have been because there is a need to sharing location information among a group of participants. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 16, Hennessy-Oplinger teaches the method according to claim 13, wherein the location sharing request comprises a link to an electronic map of a server, and the method comprises synchronizing the geographical location to the server in the form of a marker on the map and further sending the geographical location to the first client. (Oplinger, [0026], the location server system 102 generates the invitation and provides the invitation, or a link to the invitation, to the requester at the computing device 104 a. The requester can then provide the invitation, or the link to the invitation, the recipients. For example, the requester at the computing device 104 a can forward a Uniform Resource Locator (URL) to the recipients that directs the recipients to stored invitation information for the location sharing event at the location server system 102. [0042], FIG. 2C shows an example of a GUI 240 for presenting a list 242 of location sharing participants. The GUI 240 also includes a map 244 that shows the location of the current user as well as users that are participating in location sharing events with the current user. Fig.2C shows all users having associate markers such as name and emoji on the map.)

2.	Claim(s) 1-4, 10, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaitan et al (US 20160292596 A1) in view of Hennessy (US 20180180425 A1) in view of Oplinger et al (US 20150172393 A1).
With respect to dependent claims:	
Regarding claim(s) 1, Gaitan et al teach an apparatus applicable for trip invitation, comprising: a computer-readable storage medium having executable instructions, and a processor communicating with the computer-readable storage medium, wherein the executable instructions are configured to, when executed, cause the processor to perform the following steps: (Gaitan, [0098]) acquire a user input; and send a trip invitation to a specific contact according to the specific contact selected by a user, (Gaitan, [0031], an illustration of an exemplary display of an invitation to invite others to register on the rideshare system 100 is shown in FIG. 3N. The system will also permit a registered user to invite others, or to allow the system access to the user's social media contracts to invite others, to register for the service and join the user's ride or another ride identified by the system.)
wherein the trip invitation comprises identification information of the user and (Gaitan, [0027], in step 220, a uniform resource locator (URL) associated with the destination address entered by the subscribed entity is generated. In an exemplary embodiment, processor 180 of rideshare system 100 may be programmed to generate a unique invitation URL based on the subscribed entity data. [0028], In step 230, the URL of step 220 is electronically sent to a commuter who may be interested in commuting to and/or from the destination address.) 
However, the prior art fails to teach display a trip invitation option in a map interface of a first application; synchronize address book contacts to the first application in response to receiving user authorization; and send a trip invitation to a specific contact in the map interface of the first application according to the specific contact selected by a user, a geographical location sharing request directed to the specific contact.
Hennessy teaches display a trip invitation option in a map interface of a first application; (Hennessy, [0017], the interface transmitted to the client device is a map of one or more regions of the venue with the physical location of the client device and the physical location of the meeting point overlaid on the map. Similarly, the interface transmitted to the additional client device is a map of one or more regions of the venue with the physical location of the additional client device and the physical location of the meeting point overlaid on the map. [0062], the selection of the additional user received 415 by the application (map) identifies a physical location of a meeting point for the user and the selected additional user to physically meet. [0072], the interface transmitted 450 to the client device 210A is a map of one or more regions 110 of the venue 100 with the physical location of the client device 210A and the physical location of the meeting point overlaid on the map.)
synchronize address book contacts to the first application in response to receiving user authorization; (Hennessy [0059], the user authorizes the application to access a contact listing or an address book stored on the client device 210A, so the client device 210A retrieves 410 information from the contact listing or from the address book identifying additional users.)
 and send a trip invitation to a specific contact in the map interface of the first application according to the specific contact selected by a user, (Hennessy, [0062], the selection of the additional user received 415 by the application identifies a physical location of a meeting point for the user and the selected additional user to physically meet. The application allows the user to select an additional user and to identify a physical location in or within a threshold distance of the venue 100 for the user to meet the additional user, facilitating personal interaction between different users at the venue 100.)
Therefore, it would have been obvious to a person of ordinary skill to use display a trip invitation option in a map interface of a first application; synchronize address book contacts to the first application in response to receiving user authorization; and send a trip invitation to a specific contact in the map interface of the first application according to the specific contact selected by a user as taught by Hennessy. The motivation/suggestion would have been because there is a need to inviting additional users to meet at the venue or may cause users to spend less time in a venue so they can more easily meet to interact with each other in another location. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
However, the prior art fails to teach a geographical location sharing request directed to the specific contact.
Oplinger et al teach a geographical location sharing request directed to the specific contact. 
 (Oplinger, [0070]-[0071], the location server system receives (610) a response to the invitation from each of one or more of the potential participants. Each response includes an identifier for a confirmed participant. For example, a map application at a computing device of the participant can access the location sharing event using a link in the invitation. A computing device sends (614) a request to display location information for the event. For example, the computing device can be associated with the original event requestor and/or another participant.)
Therefore, it would have been obvious to a person of ordinary skill to use a geographical location sharing request directed to the specific contact as taught by Oplinger et al. The motivation/suggestion would have been because there is a need to sharing location information among a group of participants. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 17 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.

With respect to dependent claims:
Regarding claim(s) 2, Gaitan- Hennessy-Oplinger teaches the apparatus according to claim 1, wherein the geographical location sharing request comprises a link to a server-side map. (Oplinger, [0026], the location server system 102 generates the invitation and provides the invitation, or a link to the invitation, to the requester at the computing device 104 a. The requester can then provide the invitation, or the link to the invitation, the recipients. For example, the requester at the computing device 104 a can forward a Uniform Resource Locator (URL) to the recipients that directs the recipients to stored invitation information for the location sharing event at the location server system 102.)

Regarding claim(s) 3, Gaitan- Hennessy-Oplinger teaches the apparatus according to claim 1, wherein the trip invitation is sent through a short message or another form of instant messaging. (Gaitan, [0031], An illustration of an exemplary display of an invitation to invite others to register on the rideshare system 100 is shown in FIG. 3N. The system will also permit a registered user to invite others, or to allow the system access to the user's social media contracts to invite others, to register for the service and join the user's ride or another ride identified by the system.)
Regarding claim(s) 4, Gaitan-Hennessy-Oplinger teaches the apparatus according to claim 1, wherein the steps comprise displaying a trip invitation option associated with the address book contacts contacts in the apparatus. (Hennessy, [0059], the user authorizes the application to access a contact listing or an address book stored on the client device 210A, so the client device 210A retrieves 410 information from the contact listing or from the address book identifying additional users.)
Regarding claim(s) 10, Gaitan-Hennessy-Oplinger teaches the apparatus according to claim 1, wherein the first client is a vehicle personnel portable mobile terminal or a vehicle computer terminal. (Gaitan, [0016], Rideshare system 100 may be, a computer, or a portable electronic device such as, for example, a tablet computer or a smart phone. As a general overview, rideshare system 100 includes a display portion 120, an input portion 140, a memory portion 160, and one or more processors 180. Additional details of rideshare system 100 are described herein.)
Regarding claim(s) 12, Gaitan-Hennessy-Oplinger teaches the apparatus according to claim 1, wherein the trip invitation is a ride invitation or a pick-up request directed to the specific contact. (Gaitan, [0032], if the processor 180 outputs a rideshare group of commuters, it creates a ride invitation and transmits it to those commuters in the group. An illustration of an exemplary display of a ride invitation is shown in FIG. 3O. In another exemplary embodiment, the processor 180 is programmed to select a pickup location for the shared ride.)
Regarding claim(s) 18, Gaitan-Hennessy-Oplinger teaches the device according to claim 17, wherein the geographical location sharing request comprises a link to a server-side map, (Oplinger, [0026], the location server system 102 generates the invitation and provides the invitation, or a link to the invitation, to the requester at the computing device 104 a. The requester can then provide the invitation, or the link to the invitation, the recipients. For example, the requester at the computing device 104 a can forward a Uniform Resource Locator (URL) to the recipients that directs the recipients to stored invitation information for the location sharing event at the location server system 102.) and the trip invitation is sent through a short message or another form of instant messaging. (Gaitan, [0031], An illustration of an exemplary display of an invitation to invite others to register on the rideshare system 100 is shown in FIG. 3N. The system will also permit a registered user to invite others, or to allow the system access to the user's social media contracts to invite others, to register for the service and join the user's ride or another ride identified by the system.)

3.	Claim(s) 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gaitan et al (US 20160292596 A1) in view of Hennessy (US 20180180425 A1) in view of Oplinger et al (US 20150172393 A1) in view of Bowden et al (US 20190204992 A1).
Regarding claim(s) 5, the prior art fails to teach the apparatus according to claim 1, wherein the steps further comprise displaying in a call interface a trip invitation option associated with the specific contact. 
However, Bowden et al teach wherein the steps further comprise displaying in a call interface a trip invitation option associated with the specific contact. (Bowden, Fig.6B showing a call interface.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the steps further comprise displaying in a call interface a trip invitation option associated with the specific contact as taught by Bowden. The motivation/suggestion would have been because there is a need to providing a dynamic graphical user interface for efficiently presenting users with relevant ride information throughout the fulfilment of a ride request. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
Regarding claim(s) 8, Gaitan-Bowden teaches the apparatus according to claim 1, wherein the steps comprise displaying a quick call option in the map interface of the first application. (Bowden, Fig.6B showing a call interface.)
4.	Claim(s) 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaitan et al (US 20160292596 A1) in view of Hennessy (US 20180180425 A1) in view of Oplinger et al (US 20150172393 A1) in view of Amin (US 20150012341 A1)
Regarding claim(s) 7, Gaitan-Hennessy-Oplinger teaches apparatus according to claim 1, wherein the steps comprise: not synchronizing address book contacts to the first application in response to receiving the user's refusal to authorize address book synchronization; (Hennessy [0059], the user authorizes the application to access a contact listing or an address book stored on the client device 210A, so the client device 210A retrieves 410 information from the contact listing or from the address book identifying additional users.) 
the prior art fails to teach sending the trip invitation directed to the specific contact through the user inputting a contact number.
However, Amin teaches and responsive to not synchronizing the address book contacts to the first application, sending the trip invitation directed to the specific contact through the user inputting a contact number. (Amin, [0027], it would be obvious if the user not authorized access the contact listing as teached by Hennessy. Amin teach the service application an also enable the user to manually provide/enter in a phone number or other communication identifier (e.g., email address, instant message screen name, etc.). Once the user requests to invite one or more friends (e.g., Friend 1 and Friend 2) to share in the fare for the transport service, the fare split request 163 can be provided to system 100 with one or more communication identifiers for each of the selected friends (e.g., phone numbers, email addresses, etc.). In addition, the service application can provide an interface that lists the friends selected by the user to share in the fare splitting and indicates the status of each of the selected friends (e.g., joined or accepted, declined, not joined or pending, ditched). The status of the selected friends that have been invited can be dynamically adjusted.)
Therefore, it would have been obvious to a person of ordinary skill to use and responsive to not synchronizing the address book contacts to the first application, sending the trip invitation directed to the specific contact through the user inputting a contact number as taught by Amin. The motivation/suggestion would have been because there is a need to enable fees or fares for an on-demand service, such as a transport service, to be shared among multiple users. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 20, Gaitan- Hennessy-Oplinger-Amin teaches the device according to claim 17, wherein the step comprises not synchronizing address book contacts to the navigation application in response to receiving the user's refusal to authorize address book synchronization, (Hennessy [0059], the user authorizes the application to access a contact listing or an address book stored on the client device 210A, so the client device 210A retrieves 410 information from the contact listing or from the address book identifying additional users.) 
The prior art fails to teach and sending the trip invitation directed to the specific contact through the user inputting a contact number.
However, Amin teaches and sending the trip invitation directed to the specific contact through the user inputting a contact number. (Amin, [0027], it would be obvious if the user not authorized access the contact listing as teach by Hennessy. Amin teach the service application an also enable the user to manually provide/enter in a phone number or other communication identifier (e.g., email address, instant message screen name, etc.). Once the user requests to invite one or more friends (e.g., Friend 1 and Friend 2) to share in the fare for the transport service, the fare split request 163 can be provided to system 100 with one or more communication identifiers for each of the selected friends (e.g., phone numbers, email addresses, etc.). In addition, the service application can provide an interface that lists the friends selected by the user to share in the fare splitting and indicates the status of each of the selected friends (e.g., joined or accepted, declined, not joined or pending, ditched). The status of the selected friends that have been invited can be dynamically adjusted.)
Therefore, it would have been obvious to a person of ordinary skill to use and sending the trip invitation directed to the specific contact through the user inputting a contact number as taught by Amin. The motivation/suggestion would have been because there is a need to enable fees or fares for an on-demand service, such as a transport service, to be shared among multiple users. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

5.	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gaitan et al (US 20160292596 A1) in view of Hennessy (US 20180180425 A1) in view of Oplinger et al (US 20150172393 A1) in view of Li (US 20190212163 A1) in view of Choi et al (US20150012830A1).
Regarding claim(s) 9, the prior art fails to teach the apparatus according to claim 1, wherein the steps comprise: receiving a photo sent by the specific contact; and displaying the photo in a map interface of the first client. 
However, Choi et al teach wherein the steps comprise: receiving a photo sent by the specific contact; and displaying the photo in a map interface of the first client. (Choi, [0147], as shown in FIG. 11, an object (e.g., a map image) of the map application displayed on the first window 210 is offered through the message application on the second window 230. Namely, when an interworking is made from the map application to the message application, an object of the map application may be created as a file (e.g., captured and then converted into a file) and then attached as an attached file to the message application by a filing function selected according to an attribute priority of the message application. In an embodiment, the control unit 170 captures a map image in the map application, converts the captured map image into a file, activates a message creation function of the message application, and then attaches the map image file to a current message. [0174] In one embodiment, the second user device 200 may further display, through the second application (map application), an object (e.g., a captured image) of the first application received from the first user device 100.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the steps comprise: receiving a photo sent by the specific contact; and displaying the photo in a map interface of the first client as taught by Choi. The motivation/suggestion would have been because there is a need to interwork applications in a user device, and more particularly, to a method and apparatus for operating two or more applications interworked with each other in a user device. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

6.	Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gaitan et al (US 20160292596 A1) in view of Hennessy (US 20180180425 A1) in view of Oplinger et al (US 20150172393 A1) in view of Klein et al (US 20170169366 A1).
Regarding claim(s) 11, the prior art fails to teach the apparatus according to claim 1, wherein the steps comprise: receiving a geographical location of the specific contact in response to the specific contact accepting the trip invitation; and planning a route based on the geographical location. 
However, Klein et al teach wherein the steps comprise: receiving a geographical location of the specific contact in response to the specific contact accepting the trip invitation; and planning a route based on the geographical location. (Klein, [0068] Passenger 1 can analyze the information provided within ride-sharing request notification 302 and make a decision to either accept the ride-sharing request by selecting “Accept” button 317 or reject the ride-sharing request by selecting “Reject” button 318. If the ride-sharing request is accepted by Passenger 1, then ride-sharing route 302 of FIG. 8 is modified to create an adjusted ride-sharing route 322 as shown in FIG. 9. Overview 320 depicting the adjusted ride-sharing route 322 can be provided for display to initial passengers of the ride-sharing route (e.g., Passenger 1) as well as the accepted additional passengers (e.g., Passenger 2).)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the steps comprise: receiving a geographical location of the specific contact in response to the specific contact accepting the trip invitation; and planning a route based on the geographical location as taught by Klein et al. The motivation/suggestion would have been because there is a need to adjusting ride-sharing schedules and/or routes can include accessing a ride-sharing schedule for a ride-sharing vehicle. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

7.	Claim(s) 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hennessy (US 20180180425 A1) in view of Oplinger et al (US 20150172393 A1) in view of Li (US 20190212163A1)
Regarding claim(s) 15, the prior art fails to teach the method according to claim 13, wherein the location sharing request comprises a text request to the first client, and the geographical location feedback comprises at least one component from the group consisting of a picture and latitude and longitude data when the first client is using an offline map. 
However, Li teaches wherein the location sharing request comprises a text request to the first client, and the geographical location feedback comprises at least one component from the group consisting of a picture and latitude and longitude data when the first client is using an offline map. (Li, [0038] FIG. 5 shows a schematic diagram of a callout menu according to an embodiment of the present disclosure. The to-be-processed image may be an image taken by using a photographing application of a mobile phone or an image received during communication by using an instant messaging application. When a user presses and holds the image, a callout menu is displayed. The callout menu includes a plurality of options such as “Save image”, “Favorites”, “Open map APP”, and “Send to friend”. [0036], If classification is performed in terms of information content, the key information may include geographic identification information and orientation information of the target geographic location. The geographic identification information may directly include longitude and latitude information and detailed address information. The orientation information may be orientation information relative to a current navigation device, orientation information of a target building corresponding to the target geographic location, and the like.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the location sharing request comprises a text request to the first client, and the geographical location feedback comprises at least one component from the group consisting of a picture and latitude and longitude data when the first client is using an offline map as taught by Li. The motivation/suggestion would have been because there is a need to simplify and improve accuracy in navigation routing. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

	
	
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449